Citation Nr: 0425148	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  97-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1954.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to service 
connection for a chronic acquired disorder of the left 
shoulder.

In August 1999 the RO denied entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  A notice of disagreement with this denial has not 
been filed, and this claim is not considered part of the 
current appellate review.

The veteran was previously scheduled for a hearing before a 
Veterans Law Judge at the RO in September 2000; however, he 
canceled his request for a hearing.

In October 2000 the Board of Veterans' Appeals (Board) 
determined that the claim of entitlement to service 
connection for a chronic acquired disorder of the left 
shoulder was well grounded, and remanded the claim to the RO 
for further development and adjudicative action.

In April 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that on more recent statements associated 
with the claims file the veteran appears to be raising the 
issue as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired disorder of the cervical 
spine diagnosed as degenerative disc disease. As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  Service medical records show that the veteran experienced 
pain in anatomic areas including the left shoulder.

2.  Post service documentation shows the veteran has been for 
the most part consistent in relating chronic left shoulder 
pain due to excessive use especially in service when he 
slipped on grease thereby sustaining injury to the left 
shoulder.

3.  Post service radiographic study of the left shoulder has 
revealed a complete tear with retraction of the supraspinatus 
tendon and subacromial spurring consistent with impingement 
syndrome.

4.  The post service medical evidentiary record shows the 
veteran continues to suffer from chronic left shoulder pain.

5.  The probative and competent medical evidence of record 
discloses that the veteran's chronic acquired variously 
diagnosed disorder of the left shoulder cannot satisfactorily 
be dissociated from injury most likely sustained in active 
service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed disorder of the left 
shoulder was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that no abnormalities of the 
left shoulder were reported when the veteran was examined for 
induction in July 1950.  A medical record dated in May 1952 
shows the veteran, who had recently been hospitalized for low 
back pain, had developed pain in his legs, shoulders, and 
neck.  

X-rays of the lumbar spine were negative for any 
abnormalities.  No physical evidence of injury or damage 
could be demonstrated on examination.  It was noted that he 
had been treated for "nervousness."




A June 1955 VA medical examination report shows the examiner 
recorded there were no objective residuals of musculoskeletal 
disability and no findings of organic back strain.  

A June 1955 VA special psychiatric examination report shows 
the veteran complained of lumbar pains and low back pains 
which were usually aggravated by heavy lifting.  He also 
complained of left shoulder pains.  The pains were brought on 
by excessive use of the left arm.  

It was reported that he was a cook in the Navy, slipped on 
greasy floors and injured his back.  He was hospitalized for 
a month for his injury.  The examiner recorded he felt that 
the veteran presented a neurotic symptom complex chiefly 
manifested by a psychogenic musculoskeletal reaction.  The 
final diagnosis was musculoskeletal psychogenic reaction.

A June 1960 VA special psychiatric examination report shows 
the veteran continued to complain of frequent episodes of 
lumbar pain ever since 1959.  He could not sleep on his side 
because of dull pain in his left shoulder.  The examiner 
diagnosed musculoskeletal reaction.

In a September 1960 letter on file a private physician noted 
the veteran reported that in service in 1951, while carrying 
a 5 gallon can of milk on the galley floor, he slipped on a 
spot of grease, injuring his back and left shoulder.  He 
reported that he had had persistent weakness in the left 
pectoral muscle since this injury.  

X-ray examination revealed a calcified tendonitis in the 
rotator collar on the left side, involving either the supra 
or infra spinatus muscle.  The veteran stated that this was 
concomitant with the area of the pain which he had been 
having in the shoulder since service.  

A November 1960 VA special orthopedic examination concluded 
in a finding of a low back injury in 1951, with subjective 
complaints of recurrent discomfort.  

The examiner noted there was absence of objective residuals 
on examination with no indication of back pathology on 
examination.  The examiner recorded subjective complaints of 
discomfort in the left shoulder with previous x-ray report of 
calcium deposit, suggesting the probability of a previous 
subdeltoid bursitis which was clinically inactive at the 
present time.  X-ray of the left shoulder appeared to be 
within normal limits.  The radiologist recorded that he could 
not identify any definite evidence of soft tissue 
calcification.

A November 1960 VA special psychiatric examination report 
shows the veteran complained of back pain and pain which went 
into the left shoulder girdle on use of the left arm.  The 
examiner recorded that he had discussed the veteran with the 
orthopedic examiner.  They came to the conclusion that the 
veteran may have some residuals of strain and perhaps other 
pathology.  There was a probability of a mild functional 
overlay in the sense of a psychophysiologic musculoskeletal 
reaction.  The final diagnosis was psychophysiologic 
neuromuscular reaction, chronic.

A January 1964 VA special psychiatric examination report 
shows the veteran complained of back pain.  He related that 
he did not have much trouble with his left shoulder unless he 
slept on it.  The examination diagnosis was 
psychophysiological musculoskeletal reaction, chronic.

The January 1964 VA special orthopedic examination report 
shows that no definite back pathology was apparent.  The 
examiner provided a diagnosis of a low back injury in 1951, 
with absence of objective residuals at the present 
examination, with subjective complaint of recurrent 
discomfort, principally following strenuous activity.

An August 1970 letter from a private chiropractor shows he 
recorded the veteran's complaints included neck pains which 
radiated into his left shoulder.  The veteran related that 
prior to the 1951 injury, he had had no injuries to his neck 
or back.  On examination left lateral bending caused left 
shoulder pain.  

The Foramina Compression test was positive in the straight 
position and caused pain in both shoulders.  X-ray study 
disclosed that the left shoulder was higher than the right 
shoulder.  The chiropractor noted that the veteran was 
experiencing a relief from the symptomatology complex for the 
first time in nineteen years.

Medical records referable to an October 1970 through February 
1991 VA hospitalization show the veteran reported having 
fallen in 1951 while in service.  He was carrying two five 
gallon cans of milk when he slipped.  He landed on his 
buttocks and low back.  One of the cans hit him in the left 
arm pit.  He had immediate pain and was evaluated for it.  
Since then he had had practically continuous pain in the back 
of the neck and around the left shoulder.  His pains had been 
only temporarily relieved with local treatment, but never for 
any longer period of time.  

On examination range of motion of both shoulders was mostly 
within normal limits.  The trapezii were tender on squeezing, 
mostly symmetrically on both sides.  On the left side the 
veteran started to complain of pain in the subclavicular 
area.  The pain increased on external-internal rotation of 
the shoulder.  The neurological examination of the upper 
extremities appeared to be within normal limits.  X-ray of 
the left shoulder was within normal limits.

In October 1970 a VA rehabilitation board shows that the VA 
Chief of Orthopedics was convinced from an orthopedic view 
that the low back pain had a pathological basis which by 
history dated back to the veteran's original injury.  He was 
not able to specify any diagnosis as to the cause of the 
symptoms in the left upper quadrant and neck, but stated 
quite clearly his opinion that these symptoms also had a 
pathological basis.

The VA Chief of the Physical Medicine and Rehabilitation 
Service would not change his opinion after having treated the 
veteran for two weeks.  He drew attention to the clear and 
repeated report of the in-service accident which was of such 
a nature that any part of the veteran's musculo-skeletal 
system could have been injured considering the nature of the 
accident.

A February through May 1971 VA hospital summary shows the 
range of motion of both shoulders was normal, but on the left 
side the veteran complained of pain referred to the 
subclavian area.  The pain was increased on external and 
internal rotation.  The pertinent discharge diagnosis was 
residuals of contusion and strain of the left shoulder.

A July 1971 VA consultation report shows the veteran had been 
involved in a car accident the previous month.  It was noted 
that the veteran was evaluated for healing left shoulder 
strains at the time of injury.  Long standing left shoulder 
and other symptomatology were said to have been aggravated by 
the accident.

A September 1971 VA examination of the extremities was 
reported as not remarkable.

An October 1995 VA outpatient clinic record shows the veteran 
was seen with complaints of having popped his left shoulder.

A March 1996 VA medical record shows the veteran was reported 
to continue to complain of left shoulder pain.  The 
diagnostic impression was left shoulder pain, rule out 
impingement syndrome.  X-ray of the left shoulder disclosed a 
well-healed circumscribed one centimeter osteolytic lesion in 
the humerale neck consistent with a benign geographic bone 
lesion with fibrous dysplasia, enchondroma being considered.  
The radiologic impression shows there was a question of 
impingement syndrome.  An April 1996 magnetic resonance 
imaging (MRI) concluded in an impression of complete tear 
with retraction of the supraspinatus tendon, and subacromial 
spurring consistent with impingement syndrome.

A May 1996 VA outpatient treatment report shows the veteran 
was worried about his left shoulder injury.

A June 1996 VA medical record shows the veteran was told he 
may need left shoulder surgery.

A March 1997 VA outpatient treatment report shows the veteran 
was being followed up for left shoulder pain.

VA conducted a special orthopedic examination of the veteran 
in March 2003.  The veteran reported that he injured his left 
shoulder in service in 1951.  He was in the cooking area when 
he slipped on the floor.  There was oil on the floor at the 
time.  At the time he was carrying two five gallon cans of 
milk, one in each hand.  When he slipped and fell, the cans 
fell onto his shoulders thereby twisting his left shoulder 
tearing the rotator cuff.  He had had pain in the left 
shoulder ever since.  After service, even though he continued 
to experience pain, he continued to work in a sugar mill.  He 
had had no other injuries to the left shoulder.  He had 
received treatment for the left shoulder in 1960, 1970, 1971, 
and 1972.  He had been advised not to undergo surgery.  His 
wife supported his complaints of longstanding left shoulder 
pain.

Examination concluded in a clinical assessment of left 
shoulder strain, with left supraspinatus tear and subacromial 
spurring, consistent with impingement.  The examiner opined 
he felt it was more likely than not that the veteran's left 
shoulder disability was at minimum aggravated by and probably 
incurred in the military service by the mechanism as 
described above, carrying and slipping while carrying five 
gallon cans of milk.  This was a likely mechanism for rupture 
of the supraspinatus tendon in the shoulder and given his 
history of disability and pain since service, his history of 
and his documented left shoulder weakness while in the 
service, his medical file was consistent with a supraspinatus 
tear in the service and his medical history was consistent 
with the mechanism of injury as such a trauma.  Given this 
information, it was more likely than not that his disability 
was incurred in the military service.  The examiner also 
recorded that the left shoulder disorders were organic in 
nature, and not psychiatric in nature.

VA conducted special orthopedic and neurological examinations 
of the veteran in September 2003.  The examinations were 
conducted by the same VA examiner who had examined the 
veteran in May 2003.  The examiner pertinently diagnosed left 
shoulder sprain status post complete tear of the 
supraspinatus tendon.  

The examiner discounted any relationship between the 
veteran's service-connected postoperative disc syndrome with 
history of psychogenic musculoskeletal reaction, rated as 60 
percent disabling, and his left shoulder disorders, on both 
causal and aggravation bases.  The examiner reiterated that 
the only likely etiology of the left shoulder disorders was 
remote injury in the service as discussed earlier.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic acquired variously diagnosed 
disorder of the left shoulder has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired 
variously diagnosed disorder of the left shoulder.  As to the 
second requirement, there is some service medical 
documentation of left shoulder symptomatology.  The post 
service documentation shows a consistency in the veteran's 
recounting on in-service left shoulder trauma, and he comes 
across as credible.  In fact, a VA medical professional has 
also opined that the veteran's intimate description of the 
circumstances of his injury correlates with the nature of the 
currently shown left shoulder disorders.

Finally, and most importantly of all, a VA medical 
professional has linked the veteran's currently diagnosed 
variously diagnosed left shoulder disorder to injury 
sustained in service, and has reiterated his opinion in this 
regard.  Under the facts and circumstances of this case, the 
Board finds that with application of all pertinent criteria 
and case law, the veteran's chronic acquired variously 
diagnosed disorder of the left shoulder cannot satisfactorily 
be dissociated from injury sustained in service, thereby 
warranting entitlement to a grant of service connection.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.3 (2003).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the left shoulder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



